United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 15, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-20486
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

RATHNA MEN KING

                     Defendant - Appellant

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:04-CR-413-3
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Rathna Men King appeals his jury-trial conviction of

conspiracy to possess with intent to distribute 500 grams or

more of methamphetamine, MDMA, and less than 50 kilograms of

marijuana, and possession with intent to distribute 50 grams or

more of methamphetamine, and MDMA, and his concurrent 360-month

prison sentences.

     King argues that trial counsel was ineffective for pursuing,

as a defense theory, that the Government failed to prove beyond a

reasonable doubt that King knew the quantity or type of involved

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20486
                                -2-

controlled substances because the argument was foreclosed by

United States v. Cartwright, 6 F.3d 294 (5th Cir. 1993), and

United States v. Gamez-Gonzalez, 319 F.3d 695, 699-700 (5th Cir.

2003).

     As a general rule, we decline to review claims of

ineffective assistance of counsel on direct appeal, although we

may do so in exceptional cases.   See United States v. Higdon,

832 F.2d 312, 313-14 (5th Cir. 1987).     Although King asserts that

this court may review his ineffective-assistance claim because

trial counsel’s strategy and knowledge of the applicable law are

ascertainable from the record, review of King’s ineffective

assistance of counsel claim at this juncture would require this

court “to speculate as to the reasons for [counsel’s] alleged

acts and omissions.”   United States v. Kizzee, 150 F.3d 497,

502-03 (5th Cir. 1998) (quotation at 503).    Accordingly, we

decline to review King’s ineffective assistance claim in this

direct appeal.   The judgment of the district court is affirmed

without prejudice to King’s right to raise an ineffective-

assistance claim in a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255.    We express no view on the

merits of such a motion.

     AFFIRMED.